                          Case 19-21621-AJC      Doc 66    Filed 04/30/20    Page 1 of 2




           ORDERED in the Southern District of Florida on April 29, 2020.




                                                             A. Jay Cristol, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

          IN RE:

          MARY Z. MIRIAN,                                         CASE NO. 19-21621-AJC

                      Debtor.                                     Chapter 13
          _____________________________/


           ORDER CONTINUING HEARING ON DEBTOR’S OBJECTION TO CLAIM NO. 3
                   THIS CASE came before the Court for a hearing on April 28, 2020 upon the Debtor’s
         Objection to Claim No. 3 of HSBC Bank USA, NA [ECF 50] (the “Objection to Claim”). For the
         reasons stated on the record, it is
                   ORDERED that the hearing on the Objection to Claim is ​CONTINUED to ​May 19,

         2020 at 9:00 AM in Courtroom 7, C. Clyde Atkins U.S. Courthouse, 301 North Miami Avenue,
         Miami, Florida. ​If the courthouse remains closed due to the Covid-19 pandemic, parties

         are directed to make appropriate arrangements to appear via Courtcall.

                                                     ###
         Copy to:
         Carolina Lombardi, Esq.
         Wanda Murray, Esq.
         Nancy K. Neidch, Chapter 13 Trustee
Case 19-21621-AJC   Doc 66   Filed 04/30/20   Page 2 of 2
